--------------------------------------------------------------------------------

EXHIBIT 10.03
Pittsfield
1311 East Street
LEASE


This lease, dated as of September 10, 2007, (“Lease”) is by and between S&A
Realty, Inc., a  Massachusetts corporation (“Landlord”) and  S&A Purchasing
Corp., a New York corporation (“Tenant”).


TERMS


For good and valuable consideration received by each party from the other, the
parties covenant and agree as follows:


1. PREMISES


(a)  Landlord’s Authority.  Landlord represents and warrants that it is the sole
owner of the land, buildings and equipment described on Schedule A attached
hereto, together with all buildings, improvements, facilities and fixtures
located on the land, and any easements, rights of access and other property
rights necessary to allow Tenant unobstructed use and occupancy of the foregoing
(the “Premises”).  Landlord represents and warrants that it has full right and
authority to lease the Premises to Tenant and to otherwise enter into this Lease
on the terms and conditions set forth herein, and that the provisions of this
Lease do not conflict with or violate the provisions of existing agreements
between the Landlord and third parties.


(b)  Lease of Premises.  Landlord hereby leases the Premises to Tenant, and
Tenant hereby leases the Premises from Landlord.  The Premises are leased to
Tenant together with all singular appurtenances, rights and privileges in or
otherwise pertaining thereto.


(c)  Landlord’s Access.  Landlord and its authorized agents or representatives
shall have reasonable access to the Premises during Tenant’s normal business
hours on not less than four hours notice to Tenant.  In the event of any
emergency giving rise to the threat of damage or injury to life or property,
Landlord may enter the Premises without notice.


2.  TERM


(a)  Lease Commencement.   The term of this Lease shall commence on September
10, 2007 (the “Commencement Date”), or the date possession of the Premises is
delivered to Tenant in accordance with this Lease or any riders attached hereto.

- 1 -

--------------------------------------------------------------------------------



(b)  Initial Term.  The initial term of this Lease (the “Initial Term”) shall be
5 years, commencing on the Commencement Date.   Hereinafter, “Term” shall mean
the Initial Term and any extension thereof.


(c)  Extension Term.  Tenant shall have the option to extend the term of this
Lease for 3 periods of 5 years each (each such period defined as a “Renewal
Period”), on the same terms and conditions (except for Annual Fixed
Rental,  which shall be subject to adjustment as provided on Schedule “B”
annexed hereto) as herein contained. Tenant may exercise each of the 5 year
option periods by giving written notice to Landlord not less than 180 days prior
to the expiration date of the Initial Term or the Renewal Term, as the case may
be.


3.  RENT


(a)  Rent. Tenant shall pay Landlord the Annual Fixed Rental as set forth on
Schedule B annexed hereto, in equal monthly installments, on the first day of
each and every calendar month, beginning October 1, 2007, until the expiration
of the term of this Lease and any Renewal Term. The Annual Fixed Rental plus any
additional rent due under this lease is hereinafter sometimes referred to as
“Rent”.  Rent for partial months at the beginning and end of the Term shall be
apportioned based on the number of days in such partial months.


(b)  The initial payment of rent shall be made by Tenant on the date of
possession of the Premises anticipated to be on or about September 10,
2007.  Said payment shall be for a prorated share of the monthly amount
described herein.


(c)  Late Rent.  The Annual Fixed Rental payments are due on the first day of
the month and shall be considered late if received after the tenth day of the
month.  In the event that Tenant fails to make the Annual Fixed Rental payment
on or before the fifteenth day of the month, Tenant shall pay a late charge in
the amount of 5% of the amount due.


4.  TAXES AND ASSESSMENTS


(a)  Payment of Taxes by Tenant.  As additional rent, Tenant shall pay all real
estate taxes, personal property taxes, transaction, privilege, excise or sales
taxes, special improvement and other assessments (ordinary and extraordinary),
and all other taxes, duties, charges, fees and payments imposed by any
governmental or public authority which shall be imposed, assessed or levied
upon, or arising in connection with the ownership, use, occupancy or possession
of the Premises or any part thereof during the Term (all of which are herein
called “Taxes”).  Tenant shall deliver to Landlord evidence of timely payment of
Taxes.  Taxes for the tax year in which the term shall commence or expire shall
be apportioned according to the number of days during which each party shall be
in possession during such tax year.

- 2 -

--------------------------------------------------------------------------------



(b)  Tax Protest.  Tenant may contest any Taxes by appropriate proceedings
conducted at Tenant’s expense in Tenant’s name or, if required by law, in
Landlord’s name.  Landlord shall cooperate with Tenant and execute any documents
or pleadings reasonably required for such purpose, but Landlord shall not be
obligated to incur any expense or liability in connection with such
contest.  Tenant may defer payment of the contested Taxes pending the outcome of
such contest, if such deferment does not subject Landlord’s interest in the
Premises to forfeiture.  Tenant shall deposit with Landlord, if Landlord so
requests, an amount of money at least equal to the payment so deferred plus
estimated penalties and interest.  Upon notice to Tenant, Landlord may pay such
contested Taxes from such deposit if necessary to protect Landlord’s interest in
the Premises from immediate sale or loss.  When all contested Taxes have been
paid or canceled, all moneys so deposited to secure the same and not applied to
the payment thereof shall be repaid to Tenant without interest.  In lieu of any
such deposit, at its election Tenant may furnish a bond in a form, in an amount,
and with a surety reasonably satisfactory to Landlord.  All refunds of Taxes
shall be the property of Tenant to the extent they are refunds of or on account
of payments made by Tenant.


5.  SERVICES AND UTILITIES


(a)  Contractual Arrangements.  Tenant shall make arrangements for delivery to
the Premises of any gas, electrical power, water, sewer, telephone and other
utility services and any cleaning, trash and snow removal and maintenance
services as Tenant deems necessary or desirable for its operations during the
Term.  Landlord represents that the foregoing services and utilities are
installed or readily available at the Premises without any material installation
costs to Tenant.


(b)  Payment of Charges.  Tenant shall promptly pay all charges for utility and
other services contracted by Tenant to be delivered to or used upon the Premises
during the Term and shall be responsible for providing such security deposits,
bonds or assurances as may be necessary to procure such services.


(c)  Transition.  Landlord and Tenant shall each reasonably assist the other in
transition of payments for, and control of, services and utilities at the
commencement and termination of this Lease.

- 3 -

--------------------------------------------------------------------------------



6.  MAINTENANCE AND REPAIR


(a)  Present Condition.   Prior to the commencement of the Term, Landlord shall
put the building systems, including, without limitation, plumbing and electrical
lines and equipment, heating, ventilation and air conditioning systems, boilers,
and elevators, if any, in good repair and condition.  Landlord represents,
warrants and covenants that at the Commencement Date such systems will be in
good mechanical and operating condition.  Subject to the preceding sentences of
this paragraph, Tenant accepts the Premises in their present
condition.  Landlord represents and warrants that it has no knowledge of any
conditions which have existed or presently exist which could materially
adversely affect Tenant’s business or contemplated use of the Premises.


(b)  Maintenance Obligations.  After the commencement of the Term, Tenant shall
promptly make or cause to be made all non-structural and mechanical repairs
needed to maintain the Premises in its present condition, subject to reasonable
wear and tear.  Landlord shall promptly make or cause to be made all structural
and mechanical repairs and replacements necessary to so maintain the Premises,
which shall include keeping the roof and Premises free of leaks, repairs to the
plumbing and drainage systems, electrical systems, and the exterior and interior
structural elements of the building (including, without limitation, the roof,
exterior and bearing walls of the building, support beams, foundations, columns
and lateral supports).


7.  USE; COMPLIANCE WITH LAWS


(a)  Permitted Uses.  Tenant may use and occupy the Premises for all lawful uses
or purposes.


(b)  Compliance with Laws.  Landlord represents and warrants that Tenant’s
intended use of the Premises for heating and plumbing supply business and an
electrical wholesale business, and for offices and other related uses in
connection with Tenant’s distribution business is a lawful use of the Premises,
and that no further governmental consents, approvals or permits are necessary
for such use.  Landlord further represents and warrants that the Premises are in
compliance with all applicable laws, including the Americans With Disabilities
Act.  If the foregoing representations are untrue, then, in addition to all of
Tenant’s other rights hereunder or at law or in equity, Landlord shall reimburse
Tenant for, and shall indemnify and hold Tenant and any Tenant Indemnitees
harmless from and against, any and all damages, injuries, fines, losses or
claims, and all costs and expenses, including reasonable attorneys fees,
incurred by or asserted against Tenant as a result of or arising out of such
representation being untrue, including any costs or expenses associated with
obtaining any necessary consents, approvals or permits.

- 4 -

--------------------------------------------------------------------------------



8.  ALTERATIONS


Tenant may, without obtaining Landlord’s prior consent or approval, make
temporary alterations, improvements and additions (“Alterations”) to the
Premises that do not permanently affect the Premises.  Tenant may make other
non-temporary Alterations to the Premises (by way of example but not limitation,
the installation of drywall partitioning, doorways, and lifts) with Landlord’s
prior consent or approval, which consent or approval shall not be unreasonably
withheld, conditioned or denied; notwithstanding the foregoing, if the cost of
such non-temporary Alterations is less than $20,000, Landlord’s prior consent
shall not be required.  All Alterations made by Tenant shall be made at Tenant’s
sole cost and expense, including all costs and expenses incurred in obtaining
any required governmental consents, permits or approvals.  Tenant may perform
all Alterations with contractors and subcontractors of Tenant’s own
choosing.  Landlord will cooperate with Tenant’s efforts to obtain any
governmental permits or approvals or consents required therefor. Landlord shall
not be entitled to impose upon Tenant any charges or fees of any kind in
connection with any Alterations.


9.  SIGNAGE


Tenant, at its expense and subject to its obtaining any required governmental
permits and approvals, may place, maintain, repair and replace signage on the
Premises, which may include any such trade name(s) or corporate affiliations as
Tenant chooses.  Landlord shall cooperate with Tenant’s efforts to obtain any
permit, approval or consent necessary or desirable in connection with the
installation of any sign.


10.  TENANT’S PROPERTY


For purposes of this Lease, the Term “Tenant’s Property” shall mean all office
furniture and equipment, movable partitions, communications equipment,
inventory, and other articles of movable personal property owned or leased by
Tenant and located in the Premises.  All Tenant’s Property shall be and remain
the property of Tenant throughout the Term of this Lease and may be removed by
Tenant at any time during the Term.  Upon the expiration of this Lease, or
within 30 days after the sooner termination hereof, Tenant shall remove all
Tenant’s Property from the Premises without leaving any noticeable damage to the
Premises.  If Tenant leaves noticeable damage as a result of Tenant’s removal of
Tenant’s Property, Landlord shall give Tenant 15 days written notice to remove
or repair such damage, after which time, Landlord may repair such damage and
Tenant shall reimburse Landlord for all costs and expenses reasonably incurred
by Landlord in repairing such damage.

- 5 -

--------------------------------------------------------------------------------



11.  QUIET ENJOYMENT


Landlord covenants that Tenant shall and may, at all times during the Term,
peaceably and quietly have, hold, occupy, and enjoy the Premises.


12.  LIENS AND MORTGAGES


(a) Tenant’s Liens.  Tenant shall not (i) by any failure to act or by any act,
other than the mere hiring of a material or service provider, allow any
materialman’s or mechanic’s liens, or (ii) by any act or failure to act allow
any other liens, deeds of trust, mortgages, or other encumbrances, to be placed
on the whole or any portion of the Premises during the term of this Lease.


(b)  Non-Disturbance. Landlord may place or leave in place a mortgage on the
Premises, but only if Landlord shall have obtained from its mortgagee a written
agreement with Tenant, in form and substance satisfactory to Tenant’s legal
counsel,  which agreement (including any extensions, modifications, renewals,
consolidations, and replacements thereof) shall be binding on their respective
successors and assigns and which provides that so long as Tenant shall not be in
default in payment of Rent: (a) Tenant shall not be joined as a defendant in any
proceeding which may be instituted to foreclose or enforce the mortgage; (b)
Tenant’s possession and use of the premises in accordance with the provisions of
this Lease shall not be affected or disturbed by reason of the subordination of
this Lease to, or any modification of or default, under the mortgage; and (c)
the mortgagee will subordinate and subject its respective rights, if any, to any
portion of the insurance proceeds otherwise payable to Landlord when and to the
extent necessary for Landlord to comply with its obligations of repair and
restoration hereunder.


13.  INSURANCE


(a)  Building Insurance.  Throughout the Term, Landlord shall keep the buildings
and improvements included in the Premises insured for the “full replacement
value” thereof against loss or damage by perils customarily included under
standard “all-risk” policies.

- 6 -

--------------------------------------------------------------------------------



(b)  Tenant’s Liability Insurance. Throughout the Term, Tenant shall maintain
commercial general liability insurance, including a contractual liability
endorsement, and personal injury liability coverage in respect of the Premises
and the conduct or operation of business therein, with Landlord as an additional
insured, with limits of not less than $3,000,000 combined single limit for
bodily injury and property damage liability in any one occurrence.  Each such
policy of insurance shall provide that the same will not be canceled without at
least 30 days prior written notice to Landlord. On written request by Landlord,
Tenant shall deliver to Landlord certificates of insurance, showing that the
insurance required to be maintained pursuant to the foregoing provisions of this
Section 13(b) is in force and will not be modified or canceled without 30 days
prior written notice being furnished to Landlord. Thereafter, not less than 30
days prior to the expiration or termination of each such policy, Tenant shall
furnish to Landlord certificates showing renewal of, or substitution for,
policies which expire or are terminated.  The insurance to be maintained by
Tenant pursuant to this Section 13(b) may be effected either by blanket or
umbrella policies.


(c)  Waiver of Subrogation.  A party shall have no claim against the other or
the employees, officers, directors, managers, agents, shareholders, partners or
other owners of the other for any loss, damage or injury which is covered by
insurance carried by such party and for which recovery from such insurer is
made, notwithstanding the negligence of either party in causing the loss.  The
foregoing waiver and release shall not apply, however, to any damage caused by
intentionally wrongful actions or omissions. Each party represents that its
current insurance policies allow such waiver.  Neither Landlord nor Tenant shall
obtain or accept any insurance policy which would be invalidated by or which
would conflict with this paragraph.


14.  INDEMNIFICATION


Except as may otherwise be provided in this Lease, Tenant shall indemnify and
hold harmless Landlord, its employees, officers, directors, managers, agents,
shareholders, partners or other owners from and against any and all third-party
claims arising from or in connection with: (i) the conduct or management of the
Premises or of any business thereon, or any condition created in or about the
Premises during the term of this Lease, unless created by Landlord or any person
or entity acting at the instance of Landlord; (ii) any act, omission or
negligence of Tenant or any of its subtenants or licensees or its or their
employees, officers, directors, managers, agents, shareholders, partners or
other owners, invitees or contractors; (iii) any accident or injury or damage
whatever, not caused by Landlord or any person or entity acting at the instance
of the Landlord occurring in, at or upon the Premises.  Tenant shall have the
right to assume the defense of any such third-party claim with counsel chosen by
Tenant or by Tenant’s insurance company.  Tenant shall not be responsible for
the fees of any separate counsel employed by the Landlord.

- 7 -

--------------------------------------------------------------------------------



15.  OPTIONS TO PURCHASE


Right of First Refusal.  Should Landlord during the Term enter into an agreement
to sell the Premises, or any portion thereof, (“Sales Agreement”) Landlord shall
provide to Tenant a written notice of intent to sell (“Notice”) with a copy of
the Sales Agreement.  Tenant shall have and may exercise an option to acquire
the Premises, or the portion thereof subject to the Sales Agreement, on the same
terms and conditions, other than as to the identity of the purchaser and date
for closing, as are set forth in the Sales Agreement.  If Tenant does not within
30 days after receiving the Notice and copy of the Sales Agreement give Landlord
written notice of Tenant’s intention to exercise such option, then subject to
and as provided by the Sales Agreement Landlord may sell the Premises or portion
thereof covered by the Sales Agreement by no later than the 150th day after
receipt by Tenant of the Notice and copy of the Sales Agreement.  If Landlord
does not timely so sell the Premises or varies the terms of the Sales Agreement,
Landlord shall again comply with the terms of this Section 15 as if no Notice
had ever been given.  If Tenant timely notifies Landlord of its intent to
exercise such option, then at such time as Tenant may specify, but no later than
90 days following receipt by Landlord of such notice from Tenant, and at such
place within the city or town where the Premises is located as Tenant may
specify, or such other place and time and Landlord and Tenant may agree, Tenant
shall exercise its option by purchasing, and Landlord shall sell to Tenant, the
Premises or portion thereof subject to the Sales Agreement.


16. ENVIRONMENTAL MATTERS


(a)  Definitions.


“Environment” means soil, surface waters, groundwater, land, stream sediments,
surface or subsurface strata and ambient air.


“Environmental Condition” means any condition with respect to the Environment on
or off the Premises, whether or not yet discovered, which could or does result
in any Environmental Damages, including, without limitation, any condition
resulting from the operation of any business that is or was conducted on the
Premises by Landlord or Landlord’s predecessors, lessees, sublessees or
occupants of the Premises other than Tenant, or on the property of any other
property owner or operator in the vicinity of the Premises, or which could or
does result from any activity or operation conducted by any person or entity on
or off the Premises.

- 8 -

--------------------------------------------------------------------------------



“Environmental Damages” means all claims, judgments, damages ( including
punitive and consequential damages), losses, penalties, fines, liabilities
(including strict liability), encumbrances, liens, costs and expenses of
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and of any settlement or judgment, of whatever kind or nature,
contingent or otherwise, matured or unmatured, and the costs and expenses of
remediation, any of which are incurred at any time as a result of (i) the
existence of an Environmental Condition on, about or beneath the Premises or
migrating to or from the Premises, (ii) the Release or Threat of Release of
Hazardous Substances into the Environment from the Premises or (iii) the
violation or threatened violation of any Environmental Law with respect to the
Premises, regardless of whether the existence of such Hazardous Substances or
the violation or threatened violation of such Environmental Law arose prior to,
on or after the Commencement Date, and including without limitation:


(i)  damages for personal injury, disease or death or injury to property or the
Environment occurring on or off the Premises, including lost profits,
consequential damages, and the cost of demolition and rebuilding of any
improvements;


(ii)  diminution in the value of the Premises, and damages for the loss or of
restriction on the use of the Premises;


(iii)  fees incurred for the services of attorneys, consultants, contractors,
experts, laboratories and all other costs incurred in connection with
investigation, cleanup and remediation, including the preparation of any
feasibility studies or reports and the performance of any cleanup, remedial,
removal, abatement, containment, closure, restoration or monitoring work; and


(iv)  liability to any person or entity to indemnify such person or entity for
costs expended in connection with the items referred to in this paragraph.

- 9 -

--------------------------------------------------------------------------------



“Environmental Laws” means all laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of
federal, state, local, and foreign governments (and all agencies thereof)
concerning pollution or protection of the environment, public health and safety,
or employee health and safety, including laws relating to emissions, discharges,
releases, or threatened releases of pollutants, contaminants, or chemical,
industrial, hazardous, or toxic materials, substances or wastes into ambient
air, surface water, ground water, or lands or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants, or chemical, industrial,
hazardous, or toxic materials, substances or wastes, including, but not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et. seq. (“CERCLA”); the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §1801 et. seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et. seq.; the Federal
Water Pollution Control Act, as amended, 33 U.S.C. §1251 et. seq.; The Clean Air
Act, 42 U.S.C. §7404 et. seq., the Occupational Safety and Health Act of 1970,
each as amended, and any comparable law of the state in which the Premises is
located;


“Hazardous Substance” means any (i) substance, gas, material or chemical which
poses or may pose a hazard to human health or safety, (ii) toxic substance or
hazardous waste, substance or related material, or any pollutant or contaminant,
(iii) asbestos, urea formaldehyde foam insulation, petroleum and petroleum
by-products, polychlorinated dibenzo-p-dioxins, polychlorinated dibenzofurans or
polychlorinated biphenyls which, in each case, is now or hereafter subject to
Environmental Law or (iv) and any other substances defined as "hazardous
wastes", "hazardous substances", "toxic substances", "pollutants",
"contaminants", or other similar designations, or any other material, the
removal, storage or presence of which is regulated or required and/or the
maintenance of which is regulated or penalized by Massachusetts General Laws
Chapter 21E; The Massachusetts Contingency Plan, 310 CMR 40.00 et seq.; the
Resources Conservation Recovery Act, 42 U.S.C. 6901, et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601, et seq.;
the Toxic Substances Control Act, 15 U.S.C. 2601, et seq.; the Clean Water Act,
33 U.S.C. 1251, et seq.; the Safe Drinking Water Act, 42 U.S.C. 300(f)-300(j) -
10; the Clean Air Act, 42 U.S.C. 7401, et seq.; and rules adopted under such
statutes, as well as any permits or licenses issued under such statutes and
rules or any other local, state or federal agency, authority or governmental
unit.


“Release” means any spilling, leaking, pumping, pouring, emitting, discharging,
injecting, escaping, leaching, dumping, disposing, or other entering into the
Environment of any Hazardous Substance, whether known or unknown, intentional or
unintentional.

- 10 -

--------------------------------------------------------------------------------



“Threat of Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the Environment which may result from
such Release and which is required under the Environmental laws.


(b)  Representations and Warranties.  Landlord represents and warrants to Tenant
that, unless otherwise disclosed on Schedule C:


(i)   Landlord has no material documents in its possession concerning any
Environmental Condition, and Landlord is not aware of any material information
relating to any Environmental Condition of the Premises.


(iii)  During Landlord’s ownership of the Premises:


(A)  Landlord has not installed any above ground or underground tanks for
storage of Hazardous Substances (“Storage Tanks”) at the Premises, nor were any
Storage Tanks located at the Premises prior to the time Landlord acquired
ownership of the Premises.  The Premises do not presently contain and never have
contained and are presently free from any underground tanks or pipes ancillary
to underground or above-ground tanks (collectively "Tanks"), on the Property,
except as disclosed on Schedule C hereto.  To the extend there are any Tanks
disclosed on Schedule C, such Tanks shall have been properly removed or shall
have been legally and property de-commissioned and abandoned and Landlord shall
provide written verification of such proper removal or de-commissioning and
abandonment within 10 days prior to the Commencement Date.


(B)  It has not received any notice of any private, administrative or judicial
action, or notice of any intended private, administrative or judicial action,
relating to the presence or alleged presence of Hazardous Substances in, under
or upon the Premises, or that may have migrated from the Premises and there is
no basis for any such notice or action.  There are no pending, or to Landlord’s
knowledge, threatened, actions or proceedings (or notices of potential actions
or proceedings) from any governmental agency or any other entity regarding any
matter relating to any Environmental Laws.


(C)  Landlord has not notified or been made aware of any notice to any
environmental agency of a Release at the Premises.


(D)  Landlord has not disposed of any Hazardous Substances at the Premises or
sent, transported, caused the transportation of or disposed of any waste
materials that are not Hazardous Substances, at the Premises.

- 11 -

--------------------------------------------------------------------------------



(E)  Landlord, during its ownership and operation of the Premises, has disposed
of all wastes it generated from operations conducted at the Premises in
compliance with applicable laws and only at off-Premises facilities reasonably
believed by Landlord to have necessary permits and approvals.


(F)  Landlord has during its ownership and operation of the Premises maintained
or kept all records required by law to be maintained or kept relating to the
generation, storage, treatment, release and/or disposal of Hazardous Substances.


(G)   Landlord has no knowledge of any Release at the Premises.


(c)  Environmental Indemnities.  Landlord shall indemnify and hold harmless
Tenant and any Tenant Indemnitees against any and all Environmental Damages.
Tenant shall indemnify Landlord against any loss, cost, damage, claim or expense
to Landlord arising out of or related to the presence, use, handling, discharge,
release or disposal of Hazardous Substances on, in, under, to or from the
Premises introduced by Tenant onto the Premises, provided that Landlord shall
have the burden of proving that any such loss, cost, damage, claim or expense
arose on account of Hazardous Substances introduced by Tenant onto the Premises.


17.  DAMAGE AND DESTRUCTION


In case of damage to or destruction of the Premises or any part thereof by any
cause whatever, if Tenant cannot continue the operation of its business in the
same manner as prior to such damage or destruction, Tenant by a written notice
to Landlord may terminate this Lease unless Landlord, within 20 days following
such damage or destruction, has agreed to reconstruct the Premises.  Following
such damage or destruction and unless and until the termination of this Lease,
this Lease shall remain in full force and effect and Tenant shall continue the
operation of its business at the Premises if and to the extent the Tenant
determines, in Tenant’s good faith judgment, that it is reasonably practical to
do so.  If Landlord agrees to reconstruct the Premises and Tenant does not
terminate the Lease on account of such damage or destruction as aforesaid (a)
Landlord shall abate and forgive Rent payments which become due from the time of
such damage or destruction through the course of the reconstruction to reflect
the extent to which Tenant does not conduct its business operation at the
Premises, (b) the lease term shall continue and the parties shall continue to be
bound by this Agreement, and (c) Landlord shall commence such reconstruction as
soon as possible and diligently prosecute such reconstruction through
completion.  Notwithstanding the foregoing, if Tenant does not elect to
terminate, Tenant shall have the right to require Landlord to reconstruct the
Premises, in which event the provisions of “(a), (b) and (c) of the preceding
sentence shall apply and the building insurance proceeds shall be held for such
purpose.

- 12 -

--------------------------------------------------------------------------------



18. CONDEMNATION


(a)  Notice.  Landlord and Tenant shall each notify the other if it becomes
aware that there will or might occur a taking of any portion of the Premises by
condemnation proceedings or by exercise of any right of eminent domain (each, a
“Taking”).


(b)  Termination of Lease.  In the event of the Taking of the entire Premises,
this Lease shall terminate as of the date of such Taking.  If there occurs a
Taking of a portion of the Premises such that the remainder of the Premises
shall not, in Tenant’s reasonable opinion, be adequate and suitable for the
conduct of Tenant’s business as conducted prior to such Taking, then Tenant may,
at its option, terminate this Lease.


(c)  Continuation of Lease.  If there is a Taking of a portion of the Premises
and this Lease is not terminated pursuant to Section 18(b) hereof, then this
Lease shall remain in full force and effect, except that appropriate adjustments
shall be made to, and in respect of, the Premises and Rent, and Landlord shall
proceed with due diligence to perform any work necessary to restore the
remaining portions of the Premises to the condition that they were in
immediately prior to the Taking, or as near thereto as possible.


(d)  Condemnation Award.  Any award resulting from any Taking of the Premises
for the value of Tenant’s leasehold prior to the Taking, or Tenant’s personal
property, fixtures, relocation costs or loss of goodwill shall be the property
of Tenant.  All of any award resulting from any such Taking not specifically
reserved to Tenant shall be the property of Landlord.


19.  DEFAULT BY LANDLORD


Notwithstanding any other provision of this Lease, if the Landlord by any act or
omission in breach or default of this Lease renders the Premises or any portion
thereof untenantable or unfit for Tenant’s business operations, then (a) if such
untenantability or unfitness continues for a period of five consecutive days
after Tenant notifies Landlord in writing thereof, all Rent shall abate for the
period that the Premises remain untenantable or unfit to the extent that the
Premises have been rendered untenantable or unfit; and (b) if such
untenantability or unfitness continues for a period of 30 consecutive days after
Tenant notifies Landlord in writing thereof, Tenant may (i) terminate this Lease
at any time thereafter by delivering written notice to Landlord thereof, or (ii)
cure same and deduct the cost from Rent.

- 13 -

--------------------------------------------------------------------------------



20.  DEFAULT BY TENANT


It shall constitute an Event of Default if Tenant shall fail to perform or
comply with any term of this Lease, including the payment of Rent, and such
failure shall in the case of a default in the payment of rent continue for a
period of 10 days (30 days for all other defaults) after Tenant’s receipt of
written notice thereof from Landlord specifying such failure and requiring it to
be remedied; provided, however, that if any such failure, other than the failure
to pay Rent, cannot with due diligence be remedied by Tenant within a period of
30 days, if Tenant commences to remedy such failure within such 30 day period
and thereafter prosecutes such remedy with reasonable diligence, the period of
time for remedy of such failure shall be extended so long as Tenant prosecutes
such remedy with reasonable diligence. Following the occurrence of any Event of
Default, Landlord may terminate this Lease and have immediate possession of the
Premises, in addition to any other remedies allowed by law.


21.  SURRENDER; HOLDOVER


At the end of the Term or upon termination of this Lease, whichever first
occurs, Tenant shall quit and surrender possession of the Premises to Landlord
vacant and broom clean.  If Tenant remains in possession of the Premises after
the end of the Term, then Tenant shall be deemed to be a tenant from month to
month only, under all of the same terms and conditions of this Lease then in
effect, except as to the duration of the Term.


22.  BROKERAGE


Landlord and Tenant each represents and warrants to the other that it had no
conversations or negotiations with any broker or finder concerning the
consummation of this Lease. Landlord and Tenant shall each indemnify and hold
harmless the other from and against any claims for brokerage commissions or
finder’s fees (together all related expenses, including, without limitation,
reasonable attorneys’ fees) resulting from or arising out of any conversations
or negotiations had by it with, or any agreement between it and, any broker or
finder in connection with this Lease, other than a broker identified above.  In
the event there is a broker, Landlord shall pay all brokerage commissions.

- 14 -

--------------------------------------------------------------------------------



23.  ASSIGNMENT AND SUBLETTING


Except as set forth herein, Tenant shall not assign this Lease without the
Landlord’s prior written consent, which consent, however, shall not be
unreasonably withheld nor delayed.  Notwithstanding the foregoing, Tenant may,
without the Landlord’s consent: (a) sublet not more than 50% of the Premises;
(b) assign or sublet this Lease to any entity or affiliate more than 50% owned
or controlled by Tenant, to any entity which owns or controls more than a 50%
interest in Tenant or to any entity under common control with Tenant.  A merger
or consolidation to which Tenant or any successor to Tenant is party shall not
constitute an assignment requiring consent of Landlord.


24.  MISCELLANEOUS


(a)  Governing Law.  This Lease shall be governed by and construed in accordance
with the laws of the State in which the Premises is located.


(b)  Certain Definitions.


“Including” means including without limitation.


“Tenant Indemnitee” means any corporation, individual or other entity (a) of
which Tenant is a direct or indirect subsidiary of any tier, or that directly or
indirectly controls Tenant, (b) that is a direct or indirect subsidiary of any
tier of Tenant, or (c) that is under direct or indirect common control with
Tenant.


(c)  Indemnification Matters Involving Third Parties.  With respect to the
obligation of either party to indemnify pursuant to this Lease:


 
 
(1)
If any claim or demand for which an Indemnifying Party would be liable to an
Indemnified Party is asserted against or sought to be collected from the
Indemnified Party by a third party, Indemnified Party shall with reasonable
promptness notify in writing the Indemnifying Party of such claim or demand
stating with reasonable specificity the circumstances of the Indemnified Party’s
claim for indemnification; provided, however, that any failure to give such
notice will not waive any rights of the Indemnified Party except to the extent
the rights of the Indemnifying Party are actually prejudiced.  After receipt by
the Indemnifying Party of such notice, then upon reasonable notice from the
Indemnifying Party to the Indemnified Party, or upon the request of the
Indemnified Party, the Indemnifying Party shall defend, manage and conduct any
proceedings, negotiations or communications involving any claimant whose claim
is the subject of the Indemnified Party’s notice to the Indemnifying Party as
set forth above, and shall take all actions necessary, including, but not
limited to, the posting of such bond or other security as may be required by any
governmental authority, so as to enable the claim to be defended against or
resolved without expense or other action by the Indemnified Party.  Upon request
of the Indemnifying Party, the Indemnified Party shall, to the extent it may
legally do so and to the extent that it is compensated in advance by the
Indemnifying Party for any costs and expenses thereby incurred,

 
- 15 -

--------------------------------------------------------------------------------


 
 
(a)
take such action as the Indemnifying Party may reasonably request in connection
with such action,

 
 
(b)
allow the Indemnifying Party to dispute such action in the name of the
Indemnified Party and to conduct a defense to such action on behalf of the
Indemnified Party, and

 
 
(c)
render to the Indemnifying Party all such assistance as the Indemnifying Party
may reasonably request in connection with such dispute and defense.

 
 
(2)
In any action or proceeding, the Indemnified Party shall have the right to
retain its own counsel, but, in the event the Landlord is the Indemnified Party,
Landlord shall have the right to retain only one counsel on behalf of all the
Landlord; but the fees and expenses of such counsel shall be at its own expense
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any suit,
action or proceeding (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and representation of all parties
by the same counsel would be inappropriate due to actual or potential conflict
of interests between them.

 
 
(3)
An Indemnifying Party shall not be liable under this lease for any settlement
effected without its consent of any claim, litigation or proceeding in respect
of which indemnity may be sought hereunder.

 
 
(4)
The Indemnifying Party may settle any claim without the consent of the
Indemnified Party, but only if the sole relief awarded is monetary damages that
are paid in full by the Indemnifying Party. The Indemnified Party shall, subject
to its reasonable business needs, use reasonable efforts to minimize the
indemnification sought from the Indemnifying Party under this Agreement.

 
- 16 -

--------------------------------------------------------------------------------



(d)  Consents and Approvals.  If, pursuant to any provision of this Lease, the
consent or approval of either party is required to be obtained by the other
party, then, unless otherwise provided herein, the party whose consent or
approval is required shall not unreasonably withhold, condition or delay such
consent or approval.


(e)  Rights and Remedies.  All rights and remedies of either party expressly set
forth herein are intended to be cumulative and not in limitation of any other
right or remedy set forth herein or otherwise available to such party at law or
in equity.  Notwithstanding the foregoing, in no event shall either party be
liable to the other for consequential or punitive damages, except as otherwise
provided in this Lease.


(f)  No Waiver.  The failure of either party to seek redress for a breach of, or
to insist upon the strict performance of any covenant or condition of this
Lease, shall not prevent a subsequent act which would have originally
constituted a breach from having all the force and effect of an original
breach.  The receipt by Landlord of Rent with knowledge of the breach of any
covenant of this Lease by Tenant shall not be deemed a waiver of such breach and
no provision of this Lease shall be deemed to have been waived by Landlord
unless such waiver is in writing and signed by Landlord.  The payment by Tenant
of Rent with knowledge of the breach of any covenant of this Lease by Landlord
shall not be deemed a waiver of such breach and no provision of this Lease shall
be deemed to have been waived by Tenant unless such waiver is in writing and
signed by Tenant.


(g)  Successors and Assigns.  Each and all of the terms and agreements herein
contained shall be binding upon and inure to the benefit of the parties hereto,
and their heirs, legal representatives, successors and assigns.  Any sale or
transfer of the Premises by Landlord during the term of this Lease shall be made
by an instrument that expressly refers to this Lease as a burden upon the
Premises.


(h)  Recording.  Tenant may record this Lease, a short form thereof, or a
memorandum thereof.  Landlord will cooperate with Tenant in the execution and
delivery of such documents (including a memorandum or short form of this lease
or comparable documents) as may be required to effectuate the foregoing in
accordance with the requirements, customs and practices governing such
recordation.

- 17 -

--------------------------------------------------------------------------------



(i) Notices.  All notices required hereunder shall be in writing and shall be
effective when delivered to the address set forth below (or to such other
addresses as either party may subsequently designate).


TENANT:


S&A Purchasing Corp.
c/o Universal Supply Group, Inc.
275 Wagaraw Road
Hawthorne, NJ  07506
Attn: Mr. William Pagano


LANDLORD:


S&A Realty, Inc.
c/o Brian Mead
8 Hillside Avenue
Gr. Barrington, MA 01230


(j)  Entire Agreement; Modifications.  This Lease contains the entire agreement
between the parties concerning the matters set forth herein and may not be
modified orally or in any manner other than by an agreement in writing signed by
all the parties hereto or their respective successors in
interest.  Notwithstanding the foregoing, Tenant’s remedies hereunder and under
the Stock Acquisition Agreement shall be cumulative and not exclusive.


(k)  Joint and Several Obligations.  If Landlord includes more than one person
or entity, the obligations shall be joint and several of all such persons and
entities.


IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first above written.




LANDLORD:
TENANT:
   
S&A REALTY, INC.
S&A PURCHASING CORP.
   
By:
/s/ Brian Mead
By:
/s/ William Pagano
 
Brian Mead, President
 
William Pagano, President

 
- 18 -

--------------------------------------------------------------------------------



Pittsfield
1311 East Street
Schedule A


DESCRIPTION OF PREMISES




The following described land in Berkshire County, State of Massachusetts,
commonly referred to as 1311 East Street, together with all buildings thereon
and appurtenances thereto:


Consisting of approximately 30,280 square feet located at 1311 East Street,
Pittsfield, Massachusetts, as further described in Schedule A-1 annexed hereto.

- 19 -

--------------------------------------------------------------------------------



Pittsfield
1311 East Street
Schedule B


ADDITIONAL PROVISIONS TO LEASE


 
Annual Fixed Rent in Initial Term and Renewal Terms
 
 
1.
The “Annual Fixed Rent” for the first year of the Initial Term shall be the sum
of fifty nine thousand dollars ($59,000) per year, or four thousand nine hundred
sixteen dollars and sixty six cents ($4,916.66) per month.

 
 
2.
Every year, starting with the second year, the Annual Fixed Rent shall be
adjusted upward, but never decreased, pursuant to the provisions hereof.

 
 
3.
For the purposes of this Schedule, the following terms have the following
meanings:

 
“Index”
 
The Consumer Price Index—All Urban Consumers for New York-Northern New
Jersey-Long Island, NY-NJ-CT-PA—All Items, published by the United States Bureau
of Labor, and any successor thereto (1982 – 1984 = 100)
     
“Base Month”
 
September 2007
     
“Comparison Month”
 
September 2008 and every September thereafter

 
 
4.
The Annual Fixed Rent for the second year of the Initial Term shall be fifty
nine thousand dollars ($59,000) per year, increased by the percentage of
increase of the Index of the Comparison Month (September 2008 and every
September thereafter) over the Base Month (September 2007).

 
Example
 
Assume that the Index for September 2008 shows a three percent (3%) increase
over the Index for September 2007.  The Annual Fixed Rent for the second year is
sixty thousand seven hundred seventy dollars ($60,770).
 
 
5.
The same procedure shall be followed every year throughout the Initial Term and
the Renewal Terms, with the applicable percentage of increase to be multiplied
times the Annual Fixed Rent for the year just concluded.

 
- 20 -

--------------------------------------------------------------------------------



 
 
6.
Because the Index is not published until after the close of a month, the
adjustment in Annual Fixed Rent shall be made when the Comparison Month’s Index
is published and Landlord presents to Tenant the comparison figure and
computation of adjustment of Annual Fixed Rent; and any increase for months
already lapsed since the end of the prior year shall be added to the next
installment of Annual Fixed Rent.

 
 
 
7.
In the event that the Index is discontinued, the parties shall agree upon an
equivalent and substituted Index to be applied in the same manner.

 


LANDLORD:
TENANT:
   
S&A REALTY, INC.
S&A PURCHASING CORP.
   
By:
/s/ Brian Mead
By:
/s/ William Pagano
 
Brian Mead, President
 
William Pagano, President

 
- 21 -

--------------------------------------------------------------------------------



Pittsfield
1311 East Street
Schedule C


Underground Tanks or Pipes Ancillary to Underground or Above-Ground Tanks

- 22 -

--------------------------------------------------------------------------------



This Agreement, dated September 10, 2007 (the “Agreement”), is entered into by
and among S&A Realty, Inc. (“Landlord” or “S&A Realty”), S&A Purchasing Corp.
(“Tenant” or “S&A”), a New York corporation and Colonial Commercial Corp.
(“Colonial”), a New York corporation and the sole shareholder of S&A.


Landlord and Tenant entered into that certain lease agreement dated September
10, 2007 for the premises located at 1311 East Street, Pittsfield, Massachusetts
(the “Lease Agreement”) in connection with the purchase by S&A of the assets set
forth in that certain Asset Purchase Agreement dated by and among S&A, S&A
Realty and the other signatories thereto.


For good and valuable consideration received by each party from the other, the
parties covenant and agree as follows:


In the event Tenant fails to perform any of its obligations in accordance with
the terms of the Lease Agreement, Landlord shall provide Tenant written notice
(“Failure Notice”) specifying such failure and requiring such failure be
remedied in accordance with the terms of the Lease Agreement.  Colonial hereby
agrees to perform such failed obligation on behalf of the Tenant in the event
Tenant shall have failed to remedy such failure in accordance with the prior
sentence and Landlord provides Colonial with a written notice specifying the
obligation that Tenant failed to cure along with a copy of the Failure Notice.


In the event Tenant contests any of the matters set forth in a Failure Notice,
Tenant and Landlord shall resolve such dispute exclusively by arbitration by the
American Arbitration Association in Great Barrington, Massachusetts.
Notwithstanding anything set forth in this Agreement, in the event a Failure
Notice is arbitrated in accordance with this subsection, Colonial’s obligations
under this Agreement shall be subject to the finding of Tenant’s failure to
perform by such arbitration.
 
 
(REST OF PAGE INTENTIONALLY LEFT BLANK)

- 23 -

--------------------------------------------------------------------------------


 
LANDLORD:
 
TENANT:
 
COLONIAL:
                   
S&A REALTY, INC.
 
S&A PURCHASING CORP.
 
COLONIAL COMMERCIAL CORP.
                   
By:
/s/ Brian Mead
 
By:
/s/ William Pagano
 
By:
/s/ William Pagano
Name:
Brian Mead
 
Name:
William Pagano
 
Name:
William Pagano
Title:
President
 
Title:
President
 
Title:
Chief Executive Officer

 
- 24 -

--------------------------------------------------------------------------------



Pittsfield
1311 East Street


Lease Addendum
Number 1


Landlord and Tenant agree that any environmental hazard, including but not
limited to contamination or hazardous waste, caused by or related to the
disclosures in the environmental reports dated August 20, 2007 and September 7,
2007, attached hereto, shall be the sole liability of the Landlord.




LANDLORD:
 
TENANT:
 
COLONIAL:
                   
S&A REALTY, INC.
 
S&A PURCHASING CORP.
 
COLONIAL COMMERCIAL CORP.
                   
By:
/s/ Brian Mead
 
By:
/s/ William Pagano
 
By:
/s/ William Pagano
Name:
Brian Mead
 
Name:
William Pagano
 
Name:
William Pagano
Title:
President
 
Title:
President
 
Title:
Chief Executive Officer

 
- 25 -

--------------------------------------------------------------------------------



William L. Going & Associates, Inc.
ENVIRONMENTAL SITE INVESTIGATION-REMEDIATION
 

--------------------------------------------------------------------------------

38 Chapel Court
Pine Bush, New York 12566
Tel. 845-744-3705
Fax. 845-744-5464
E-mail: budgoing@frontiernet.net
August 20, 2007


Mr. William Pagano, President
Universal Supply Group Inc.
275 Wagaraw Road
Hawthorne, New Jersey 07506


RE: Summary of Findings for Phase I Environmental Site Assessment
       Commercial Property At 1311 East Street, Pittsfield, Massachusetts


Dear Mr. Pagano:


At your request, William L. Going & Associates, Inc. is conducting a Phase I ESA
of commercial property situated at 1311 East Street, Pittsfield, Massachusetts.
We have determined that there are “recognized environmental conditions” onsite
and that there should be some additional investigation in order to determine
whether or not these conditions have caused any significant impact to subject
property.


Specifically, historical sources indicate that subject may have been used as a
trolley yard. In addition, documented historical use of subject property
includes “paper manufacturing, research and development” and we have determined
that two (2) aboveground storage tanks (ASTs) were utilized in the manufacturing
process. The present owner cannot tell us and we have not yet been able to
determine if these ASTs contain chemicals or chemical residual. We also find
that a 10,000 gal. underground fuel oil storage tank (UST) was removed from
subject property in 1989 without any documentation of soil conditions before or
after removal. Furthermore, there are currently three (3) 275 gal. fuel oil ASTs
in service at the subject (without any means of secondary containment). Also,
and finally, subject is surrounded to the north, south, and west by a hazardous
waste site [“General Electric”] identified by both the Massachusetts Department
of Environmental Protection and the U.S. Environmental Protection Agency, and
considerable soil and groundwater contamination has been discovered.


These “recognized environmental conditions” represent significant potential
environmental liability until they have been thoroughly investigated. We
recommend the installation of strategic test pits and soil borings and
subsequent soil and groundwater analysis.


We will issue the complete Phase I ESA (with attachments) in about two weeks.

- 26 -

--------------------------------------------------------------------------------



Meanwhile, if there are any technical questions for us, or if further
elaboration is required, please do not hesitate to contact us at (845) 744-3705.


Thanks for the opportunity to be of service.


Sincerely,


/s/ William L. Going


William L. Going, Principal

- 27 -

--------------------------------------------------------------------------------



William L. Going & Associates, Inc.
ENVIRONMENTAL SITE INVESTIGATION-REMEDIATION
 

--------------------------------------------------------------------------------

38 Chapel Court
Pine Bush, New York 12566
Tel. 845-744-3705
Fax. 845-744-5464
E-mail: budgoing@frontiernet.net
September 7, 2007


Mr. William Pagano, President
Universal Supply Group Inc.
275 Wagaraw Road
Hawthorne, New Jersey 07506
E-mail: wpagano@usginc.com


RE:          Phase I Environmental Site Assessment: “S&A Supply Inc.”
            1311 East Street, Pittsfield, Massachusetts


Dear Mr. Pagano:


William L. Going & Associates, Inc. is pleased to submit this Phase I
Environmental Site Assessment of commercial property situated at 1311 East
Street, Pittsfield, Berkshire County, Massachusetts. This assessment has been
conducted pursuant to ASTM E1527-05. The objective of this assessment was to
identify "recognized environmental conditions" associated with a range of
contaminants within the scope of Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA) and petroleum products. The term
"recognized environmental conditions" means the presence or likely presence of
any hazardous substances or petroleum products on a property under conditions
that indicate an existing release, a past release, or a material threat of a
release into the structures on the property or into the ground, groundwater, or
surfacewater of the property.  This assessment is not intended to address de
minimus conditions that generally do not represent a material risk of harm to
public health or the environment and generally would not be the subject of
enforcement action if brought to the attention of appropriate regulatory
agencies.


Included in this letter report under the heading "Attachment A" are topographic
area map, neighborhood aerial photograph, municipal tax map, photographs of the
property, portion of assessor’s file, historical USGS topographic area maps
(1893, 1947, 1985), Sanborn® Fire Insurance Maps (1905, 1941, 1950, 1956),
historical aerial photographs (1941, 1952, 1970, 1986, 2006), Envirotech’s “21E
Historical Site Assessment for Oil and Hazardous Materials at 1311 East Street,
Pittsfield, Massachusetts” (November 1993), USEPA’s General Electric Pittsfield
Site Map, History and Description (June 2000), a city directory compiled by
Environmental FirstSearch™ (August 2007), an Environmental Questionnaire
completed by Mr. Brian Mead (August 2007), and an environmental database
compiled by Environmental FirstSearch™ (August 2007).

- 28 -

--------------------------------------------------------------------------------



Phase I Site Inspection


Subject property is located at 1311 East Street, City of Pittsfield,, Berkshire
County, Massachusetts [topographic map, tax map, and photos]. Subject K10-14-2
is 0.777 acre in size, irregular in shape, and generally level. Subject is
classified as industrial; more specifically, warehouse for storage of
manufactured products, in the City of Pittsfield Assessment Role. No portion of
subject is federal, state, or tribal land.


Nearby land use and improvements are residential, commercial and industrial
along a commercial corridor. Adjacent property includes: Consolidated Rail
Corporation R.O.W. and the General Electric Plant to the north, residential and
commercial (Citgo Gas Station, Smith Auto Electrical Service, First Impressions
Hair Salon) to the south, commercial (Canine Clip Shop & Pet Store, Pittsfield
Self-Storage) to the east, and commercial (Pennell Construction) to the west. No
"recognized environmental conditions" were obvious on adjacent land during our
field inspection of subject property.


Subject is improved with one commercial building, which provides retail,
showroom, and storage space for S&A Supply Inc. (plumbing/electrical
wholesaler). We observed outdoor storage of piping, electrical wire, and pipe
fittings on asphalt pavement north and east of the building. A paved driveway
provides access from East Street.


Subject building is a 1-story brick structure (with three interior levels) over
a partial basement. This building is serviced by municipal water and sewer
systems and electric utilities. The offices and showroom are heated with natural
gas and the warehouse is heated with fuel oil. The building houses offices,
racks of plumbing and electrical supplies, showroom, and sales counter space for
S&A Supply, and features a dry sprinkler system, a smoke/heat detection system,
and 5 ton and 10 ton overhead cranes.


Solid waste generated at the site is best characterized as commercial garbage,
including paper, cardboard, and wood packing material, all of which is removed
by the City of Pittsfield. Based upon the age of the building, it is possible
that painted surfaces contain lead-based paint. Painted surfaces were in good
condition.


We observed three (3) 275 gal. aboveground fuel oil storage tanks (ASTs) in the
northwest corner of the basement on concrete floor; there was no secondary
containment for these ASTs.


We observed two (2) additional ASTs in the basement, which were reportedly
utilized in the paper manufacturing process. These ASTs were constructed of
block and they were floor to ceiling in height. The present owner cannot tell us
and we have not yet been able to determine if these ASTs contain chemicals or
chemical residual.


We observed floor drains in the partial basement and in the warehouse. The owner
reports that the building was historically utilized for paper manufacturing and
paper research/development, and he asserts that the floor drains are connected
to the municipal sewer.


We observed small containers of adhesives, cleaners, sealers, and water
treatments packaged for retail sale. There were no noticeable leaks from any of
these containers at the time of our inspection.

- 29 -

--------------------------------------------------------------------------------



The owner (Mr. Mead) reports that there are no underground chemical storage
tanks or drywells or sumps or pits on the property.


Site History and Other Relevant Information


We examined the City of Pittsfield Assessor’s records, Pittsfield Building
Department records, Pittsfield Health Department records, Pittsfield
Conservation Department records, historical USGS topographical area maps,
historical Sanborn® Fire Insurance Maps, historical aerial photographs,
historical city directories, USEPA reports, and a site-specific 21E Historical
Site Assessment prepared by ENVIROTECH. We interviewed the Acting Building
Commissioner (William Thornton), the Fire Chief (James Sullivan), the
Conservation Agent (Caleb Mitchell), the Health Department Inspector (Albert
Hugabone), and the owner of S&A Supply and subject property (Brian Mead). This
work serves to establish that subject was improved in 1899. Prior to 1899,
subject was apparently an unimproved lot.


Municipal records establish ownership of subject as follows: Berkshire Street
Railroad Co. in 1905, Smith Paper Co. in 1946, E.D. Jones & Sons in 1956, Beloit
Corp. in 1983, S&A Supply of Pittsfield Inc. in 1983, together with current
owner S&A Realty Inc. in 1984. Municipal records also indicate that subject was
improved with a commercial building in 1899.


The 1893 issue of the USGS area map depict subject and south, east and west
adjacent property as unimproved land and north adjacent property as a Boston &
Albany Railroad track. The 1947 and 1985 issues of the USGS area map depict
subject improved with a structure that appears similar to subject building,
north adjacent property as a Boston & Albany Railroad rail yard, south adjacent
property as residential improvement, and east adjacent property as undeveloped
land.


Sanborn® Fire Insurance Maps (1905, 1941, 1950, and 1956) were reviewed. The
1905 map presents subject property as improved with a structure that appears
similar to subject building, and which is labeled “Berkshire Street Railroad Co.
Power Ho (House)”; north adjacent property as improved with three sets of
railroad tracks and labeled “Boston & Albany RR”; and west adjacent property as
improved with a pair of dwellings. The 1941 map presents subject building
labeled “Vacant & Open”; north adjacent property as largely unchanged; south
adjacent property as a mix of residential and commercial buildings; and west
adjacent as vacant. The 1950 map presents subject building labeled “W. Ho.
(Warehouse)”; north and south adjacent property as largely unchanged; and west
adjacent property as improved and labeled “Conc (Concrete) Mixer”. The 1950 map
features a “GT (Gas Tank)” symbol on subject property and locates this tank near
the  northeast corner of the building. The 1956 map presents subject building
labeled “E.D. Jones & Sons Co., Fabrication Plant, Factory Bldg.”; north and
south property as largely unchanged; and west adjacent property as improved with
a structure labeled “Berkshire Street Railroad Co. Bus Garage”.


Historic aerial photos (1941, 1952, 1970, 1986, and 2006) were also carefully
reviewed. All of these aerials depict subject property as improved with a
structure that appears similar to the present building. The 1941 aerial
establishes that north adjacent property was improved with a railroad R.O.W. and
a portion of the General Electric Site; south adjacent property was apparently
residential; east adjacent was undeveloped; and west adjacent property was
improved with a commercial structure that appears similar to the present
building. The 1952 and 1970 aerials indicate that north adjacent property was
improved with a railroad R.O.W. and with additional structures on the General
Electric Site; south adjacent property was residential and commercial; and east
and west adjacent property was commercial. The 1986 aerial presents additional
structures on the General Electric Site, creating a complex that appears similar
to the present complex; south and west adjacent property were largely unchanged;
and east adjacent was vacant and unimproved. The 2006 aerial indicates that
adjacent property was largely unchanged.

- 30 -

--------------------------------------------------------------------------------



Historic site-specific city directories (1906, 1913, 1919, 1925-26, 1929-30,
1933, 1946, 1960, 1963-64, 1967, 1992, 1997, 2002, and 2007) compiled by
Environmental FirstSearch™ were also reviewed. These city directories provide a
property occupant/use list for subject and four addresses “up” and “down” East
Street. The north and west adjacent property was not detailed in these city
directories. Subject was not listed in the 1906-1925 directories [when the
neighborhood was all listed residential], but was occupied by Berkshire St, RR
Power House from 1929-1933, Smith Paper Co. storage and Brown Oil Co. bulk
station in 1946, E.D. Jones & Sons Co. Fabricating Plant in 1960, and S&A Supply
of Pittsfield Inc. from 1992-2007. East adjacent property (1315 East Street) was
reportedly occupied by Fowler Oil Co. in 1967, Rent-A-Wreck in 1992, Clean Car
Auto Sales in 1997, and Canine Clip Shop in 2007. South adjacent property was
occupied by numerous commercial businesses, including First Impressions Hair
Salon, Berkshire Moped Sales & Service, Smith Auto Electrical Service, and Hill
Oil Of Mass. Inc. from the 1970s through 2007.


The Building Commissioner, the Fire Chief, the Conservation Agent, and the
Health Department Inspector all indicated that neither they nor their
departments have knowledge of any "recognized environmental conditions"
associated with subject property. Building Department files contain reports of
building code inspections, various building permits, and “certificates of
occupancy”. Site-specific building, conservation, and health department files
did not contain any reference to hazardous chemicals or petroleum products.
Site-specific fire department files did not contain any reference to hazardous
chemicals, but did contain a copy of a permit to close/remove a 10,000 gal.
underground fuel oil storage tank (UST) in 1989.
 
Mr. Brian Mead informs us that he is not aware of any environmental liens,
engineering controls, or institutional controls associated with the property.
Mr. Mead further informs us that S&A Supply has utilized subject since 1983. Mr.
Mead asserts that he has no specific knowledge of generation, storage or
disposal of hazardous chemicals, or chemical spills, or obvious indicators of
contamination, or environmental cleanups at subject property.


Mr. Mead provided us with a copy of a “21E Historical Site Assessment for Oil
and Hazardous Materials” dated November 1993 and prepared by ENVIROTECH. The
scope of this study included: historical research, file investigations at
Massachusetts Department of Environmental Protection (MADEP) and City of
Pittsfield municipal offices, and results of site reconnaissance and interviews.
In this assessment, ENVIROTECH concluded that no release of oil or hazardous
materials has occurred on subject property. ENVIROTECH further concluded that
the inspection of subject property and neighborhood revealed no additional
evidence suggesting a release or threat of release of oil or hazardous materials
at subject property. The complete text of this assessment is included in
Attachment A; however, the Overview, Conclusions and Recommendations follow:


21E
Historical Site Assessment for
Oil and Hazardous Materials
at
1311 East Street, Pittsfield, Massachusetts


I.   OVERVIEW

- 31 -

--------------------------------------------------------------------------------



The subject property is the site of plumbing supply and showroom facility,
located at 1113 East Street in Pittsfield, Berkshire County, Massachusetts. The
site was investigated during October of 1993, to assess the potential for
release or a threat of release of Oil and hazardous materials (OHM) as defined
in Massachusetts General Law, Chapter 21E and the Massachusetts Contingency Plan
(MCP) 310 CMR 40.327.


An historical investigation of the property, including record file review at the
Massachusetts Department of Environmental Protection (DEP) and Pittsfield
municipal offices revealed the following information on the site and its
surroundings:


The site is presently served by the existing municipal drinking water and
municipal sewer systems and is heated by a gas fired hot water system for the
offices and an oil fired steam heating system for the warehouse areas. An
inspection of the site and its environs revealed no evidence suggesting that a
release of OHM has occurred at the subject property. There was also no evidence
suggesting the presence of asbestos or UFI insulation on the premises.


No underground storage tanks (USTs) exist on the property at the present time. A
10,000 gallon UST was removed from the property without incident on September
19,1989. This information was confirmed by Mr. Edward DeAngelo of the Pittsfield
Fire Department and Mr. Rod Mead of S&A Supply, Inc. Three (3) above ground
storage tanks are known to exist on the property, 275 gallons each, which
contain fuel oil for the warehouse heating system. A listing of the Underground
Storage Tanks in the area and Emergency Response information is listed in the
site history section of this report.


The site is located in the vicinity of several Locations To Be Investigated
(LTBI) and Confirmed Disposal sites, also sites in the waiver/remediation
process; these sites are listed in the site history section of this report.


VIII. CONCLUSIONS AND RECOMMENDATIONS


 
A.
Conclusions



The following conclusions are based on site inspections, record and file
investigations and interviews with pertinent individuals performed by ENVIROTECH
Planning and Design, Inc. for the 1311 East Street property located in
Pittsfield Massachusetts:


1. The subject property is currently the site of a 2-story plumbing supply
shop/showroom facility located at 1311 East Street in Pittsfield, Berkshire
County, Massachusetts. The facility was built in 1904. The building is heated
with a natural gas and oil fired system, and is also serviced by the municipal
drinking water and sewer systems natural gas and electric systems.


2. An historical investigation of the property, including record file reviews at
the Massachusetts Department of Environmental Protection (DEP) Pittsfield
Municipal Offices has indicated that a release of OHM has not occurred on the
subject property.

- 32 -

--------------------------------------------------------------------------------



3. An inspection of the subject property and its environs revealed no additional
evidence suggesting a release or threat of release of oil or hazardous materials
at the subject site.


4. Analysis of subsurface conditions was not part of the research design based
on the limited scope of this Historical Site Assessment. Consequently a
definitive statement regarding the condition of groundwater and/or soils at the
subject property could not be made.


B. 
 Recommendations



1. ENVIROTECH Planning & Design Consultants, Inc., recommends that the
Department of Environmental Protection, Western Regional Office, 436 Dwight
Street, Springfield, Massachusetts, (Attention Site Assessment) need not be
notified of the completion of this report at this time due to the lack of
detection of any reportable contamination of the soils or groundwater at the
subject site.


2. We recommend that a spill containment and control system be installed around
the (3) aboveground storage tanks, or at a minimum, that the floor trench drain
system located adjacent to the tanks be filled with concrete and sealed from the
rest of the system. The (3) above ground storage tanks should also be properly
painted with asphalt base paint to inhibit rust and corosion of the tanks
surfaces.


3. It is also recommended that no hazardous materials of any kind be stored in
locations which drain to the floor trench drain system located in areas of the
warehouse building area.


4. We further recommend that S&A Supply obtain a VSQG License for their
facility.


MADEP and USEPA databases have been examined for reports of hazardous chemical
spills or releases within one mile of subject property and for potential sites
that may have impacted subject property. There are one facility included in the
National Priority List (NPL), one facility listed in the Comprehensive
Environmental Response Compensation and Liability Information System (CERCLIS)
no Further Remedial Action Planed (NFRAP), one Resource Conservation and
Recovery Act Corrective Action facility (RCRACOR), five Resource Conservation
and Recovery Act Generators (RCRAGN), two sites listed in the Emergency Response
Notification System (ERNS), thirty-eight sites with known chemical or petroleum
contamination (STATE), seventy-four reported spills (SPILLS), six reported
leaking tanks (LUST), two registered facilities with underground storage tanks
(REG UST), one facility deemed sensitive to environmental discharges
(Receptors), eleven facilities listed in the Facility Index System (FINDS), one
facility listed in the Toxic Release Inventory System (TRIS), one facility
listed in the Aerometric Information Retrieval System (AIRS), two facilities
with federal mandated environmental compliance orders (DOCKET), and one facility
with a complaint reported (OTHER) within one mile of subject property.


Subject property is bordered buy two sites with known chemical or petroleum
contamination (STATE sites), including the GE Plant East Street Area 1 to the
north [up gradient] and west [cross gradient], and GE Oxbow Area K to the south
[cross gradient]. The chemicals of concern at these sites are polychlorinated
biphenyls (PCBs). USEPA’s General Electric Pittsfield Site Map (annotated with
subject arrow), History, and Description are included in Attachment A.

- 33 -

--------------------------------------------------------------------------------



The south adjacent property, Citgo, 1330 East Street [cross gradient] is listed
in the REG UST database as Petroleum Bulk Storage # 0-002376 and is also listed
in the SPILLS database as Spill # W90-0644. The south adjacent property, Smith
Auto, 1328 East Street, [cross gradient] is listed in the RCRAGN database as ID#
MAD019570050. The east adjacent property, Canine Clip Shop & Pet Store,
Pittsfield Self-Storage 1328 East Street, [cross gradient] is listed in the REG
UST database as Petroleum Bulk Storage Facility # 0-002422 under the name Fowler
Oil Company.


The environmental profile indicates that there are neither environmental liens
against the property nor any Activity and Use Limitations (AULs) associated with
subject property. Subject was not in listed in the MADEP Voluntary Cleanup
Program or the Brownfields Program. Relevant portions of the environmental
profile are included in Attachment A; the complete profile is available upon
request.
 
Conclusions and Recommendations
 
We have determined that there are “recognized environmental conditions” onsite
and that there should be some additional investigation in order to determine
whether or not these conditions have caused any significant impact to subject
property.


Specifically, historical sources indicate that subject may have been used as a
railroad yard and that it has served other commercial and industrial purposes.
Documented historical use of subject property includes “paper manufacturing,
research and development”, and we have determined that two (2) aboveground
storage tanks (ASTs) were utilized in the manufacturing process. The present
owner cannot tell us and we have not yet been able to determine if these ASTs
contain chemicals or chemical residual. A 1950 Sanborn map contains a “GT (Gas
Tank)” symbol located near the northeast corner of the building on subject
property; no other historical information is available. A 10,000 gal.
underground fuel oil storage tank (UST) was removed from subject property in
1989 without any documentation of soil conditions before or after removal.
Furthermore, there are currently three (3) 275 gal. fuel oil ASTs in service at
the subject (without any means of secondary containment). Also, and finally,
subject is surrounded to the north, south, and west by a hazardous waste site
[“General Electric”] that has been identified by the Massachusetts Department of
Environmental Protection and the U.S. Environmental Protection Agency, and where
considerable soil and groundwater contamination has been discovered.


The Phase I environmental assessment process is intended to identify "recognized
environmental conditions" that require additional investigation. This does not
mean that subject property is contaminated, only that, based on the consulting
industry’s collective experience, there is the possibility of a past release, an
existing release, or a material threat of a release into the structures on
subject property or into the ground, groundwater, or surfacewater of subject
property. Additional investigation [Phase II] is intended to resolve any
question of impairment or liability. The soil or groundwater chemistry data that
are normally the result of Phase II sampling would become the basis for
definitive environmental conclusions, and the end point for “environmental due
diligence”.


We recommend magnetometer/ground penetrating radar (GPR) surveys of the area
reported to contain the grave of a former 10,000 gal. fuel oil UST circa 1989
and the area reported to contain the grave of a former gasoline UST circa 1950.


We also recommend installation of test pits [10’-14’ deep] wherever the
magnetometer and GPR surveys identify metal anomalies, and specifically in the
grave of the former 10,000 gal. fuel oil UST, and specifically in the area
reported to contain the former gasoline UST, and specifically along the
upgradient and downgradient perimeters of the property. Representative samples
of soil and/or groundwater should be analyzed for volatile and semi-volatile
organic compounds, selected metals, pesticides and PCBs. Chemistry results
should be compared to MADEP soil cleanup guidelines and/or groundwater
standards. This would serve to establish a current environmental baseline for
subject property.

- 34 -

--------------------------------------------------------------------------------



We further recommend that the ASTs once utilized in the paper manufacturing
process be investigated to determine if they contain chemicals or chemical
residual.


We suggest that the fuel oil ASTs onsite be retrofitted with secondary
containment and that they be routinely inspected and maintained so as to prevent
product release. This suggestion represents best management practice.


The environmental assessment that we have completed conforms to industry-wide
standards.  Investigations and direct observations notwithstanding, we do not
warrant that there are absolutely no toxic or hazardous chemical contamination
at the subject property, nor do we accept any liability if such are found at
some future time, or could have been found if additional sampling had been
conducted.  In view of the rapidly changing status of environmental laws,
regulations, and guidelines, we cannot be responsible for changes in laws,
regulations, or guidelines that occur after the study has been completed and
which may affect the subject property.


William Going & Associates, Inc. has prepared this report for Universal Supply
Group Inc. (Client), although it is based in part on information obtained from
third parties not within the control of either client or William Going &
Associates. While it is believed that the third-party information contained
herein is reliable, we do not guarantee the accuracy thereof.


Our website [williamgoingassociates.com] presents the author’s resume. If there
are questions pertaining to this report, please contact the undersigned.




Sincerely,


/s/ William L. Going


William L. Going, Principal

- 35 -

--------------------------------------------------------------------------------



ATTACHMENT A


USGS Topographic Locator Map
Neighborhood Aerial Photograph
 Municipal Tax Map
Photographs of Subject Property
Portion of Assessor’s File
Historical USGS Topographic Area Maps (1893, 1947, 1985)
Sanborn® Fire Insurance Maps (1905, 1941, 1950, 1956)
Historical Aerial Photographs (1941, 1952, 1970, 1986, 2006)
Envirotech’s “21E Historical Site Assessment for Oil and Hazardous Materials
at 1311 East Street, Pittsfield, Massachusetts” (November 1993)
USEPA’s General Electric Pittsfield Site Map, History and Description (2000)
Environmental FirstSearch™ Site-Specific City Directories:
1906, 1913, 1919, 1925-26, 1929-30, 1933, 1946, 1960, 1963-64, 1967
1992, 1997, 2002, 2007 (August 2007)
Environmental Questionnaire Completed By Mr. Brian Mead (August 2007)
Environmental FirstSearch™ ASTM Environmental/Statistical Profile (August 2007)
 


- 36 -

--------------------------------------------------------------------------------
